                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 20-CIV-60402-RAR

ANAHY VELASQUEZ,

       Plaintiff,

v.

CARDINAL HEALTH 414 LLC,

      Defendant.
_________________________________/

     ORDER AFFIRMING AND ADOPTING REPORT AND RECOMMENDATION

       THIS CAUSE comes before the Court on Magistrate Judge Jared M. Strauss’s Report and

Recommendation [ECF No. 49] (“Report”), entered on April 17, 2021. The Report recommends

that the Court grant Defendant Cardinal Health 414 LLC’s Motion for Summary Judgment [ECF

No. 28]. Rep. at 1. Plaintiff Anahy Velasquez objected to the Report, see Pl.’s Objections to the

Rep. and Recommendations [ECF No. 50] (“Objections”), and Defendant responded to those

Objections, see Def.’s Resp. to Pl.’s Objections [ECF No. 51].

       The Court may accept, reject, or modify a magistrate judge’s report and recommendation.

28 U.S.C. § 636(b)(1). Those portions of the Report to which objections are made are accorded

de novo review so long as those objections “pinpoint the specific findings that the party disagrees

with.” United States v. Schultz, 565 F.3d 1353, 1360 (11th Cir. 2009); see also FED. R. CIV. P.

72(b)(3). Any portions of the Report to which no specific objection is made are reviewed only for

clear error. Liberty Am. Ins. Grp., Inc. v. WestPoint Underwriters, L.L.C., 199 F. Supp. 2d 1271,

1276 (M.D. Fla. 2001); accord Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006).
       The Court having conducted a de novo review of the portions of the Report to which the

parties objected, reviewed the remainder of the Report for clear error, and being otherwise fully

advised, it is hereby

       ORDERED AND ADJUDGED that the Report [ECF No. 49] is AFFIRMED AND

ADOPTED as supplemented herein.

                                           ANALYSIS

       Because Magistrate Judge Strauss’s Report was thorough and well-reasoned, the Court

adopts it in its entirety and writes briefly to address Plaintiff’s four objections. First, Plaintiff

argues that Magistrate Judge Strauss improperly weighed the evidence and exhibited “skepticism”

with respect to Plaintiff’s allegations, particularly by using the words “alleged” or “allegedly”

when describing Plaintiff’s testimony. Objections at 3-6. It is of course true that “[i]ssues of

credibility and the weight afforded to certain evidence are determinations appropriately made by

a finder of fact and not a court deciding summary judgment.” McCormick v. City of Fort

Lauderdale, 333 F.3d 1234, 1240 n.7 (11th Cir. 2003). But contrary to Plaintiff’s assertions, the

Report clearly credits Plaintiff’s testimony in accordance with the Court’s obligations to draw all

reasonable inferences in favor of the non-movant at the summary judgment stage. See, e.g., Rep.

at 13 (“[B]ecause the parties dispute whether Plaintiff complained to Rodriguez[,] the Court must

resolve the factual dispute in Plaintiff’s favor as she is the non-movant.”). “Judge [Strauss]’s use

of the word ‘alleged’ does not show that [he] failed to review the facts presented in the light most

favorable to Plaintiff.” In re Ne. Indus. Dev. Corp., No. 14-cv-7056, 2015 WL 3776390, at *4

(S.D.N.Y. June 16, 2015). The problem for Plaintiff is that even crediting that testimony, she

failed to point to evidence in the record that would support her claims.




                                            Page 2 of 7
       To establish an actionable hostile work environment under Count I of Plaintiff’s

Complaint, Plaintiff had to proffer evidence that (i) she belongs to a protected group; (ii) she was

subjected to unwelcome harassment; (iii) the harassment was based on her protected class; (iv)

“the harassment was sufficiently severe or pervasive enough to alter the terms and conditions of

employment and create a hostile or abusive working environment”; and (v) “the employer is

directly or vicariously liable for such environment.” Pizzini v. Sec’y for Dept. of Homeland

Security, 495 F. App’x 991, 993 (11th Cir. 2012). The requirement that the harassment be “severe

or pervasive . . . contains both an objective and a subjective component. [] [T]o be actionable, this

behavior must result in both an environment that a reasonable person would find hostile or abusive

and an environment that the victim subjectively perceive[s] . . . to be abusive.” Miller v. Kenworth

of Dothan, Inc., 277 F.3d 1269, 1276 (11th Cir. 2002). This requires the Court to examine “the

conduct in context, not as isolated acts, and determine under the totality of the circumstances

whether the harassing conduct is sufficiently severe or pervasive to alter the terms or conditions

of the plaintiff’s employment and create a hostile or abusive working environment.” Mendoza v.

Borden, Inc., 195 F.3d 1238, 1245 (11th Cir. 1999).

       This brings the Court to Plaintiff’s second objection, which is that the Report did not

properly consider the totality of the circumstances surrounding Plaintiff’s experiences with Mr.

Santizo-Perez. Rep. at 7-8. There are two problems with this objection. For starters, it—like

Plaintiff’s other pleadings in this case—points to Mr. Santizo-Perez’s alleged videotaping of other

women in the bathroom. As the Report pointed out, there is no evidence in the record that Plaintiff

knew about the hidden cameras at the time Santizo-Perez allegedly harassed her or that she was

personally impacted by those actions. As a result, the Report correctly held that Mr. Santizo-

Perez’s alleged criminal activity is irrelevant to Plaintiff’s sexual harassment/hostile work



                                            Page 3 of 7
environment claim. See Adams v. Austal, U.S.A., L.L.C., 754 F.3d 1240, 1250 (11th Cir. 2014)

(“The totality of a plaintiff’s workplace circumstances does not include other employees’

experiences of which the plaintiff is unaware. . . . A reasonable person in the plaintiff’s position is

not one who knows what the plaintiff learned only after her employment ended or what discovery

later revealed.”) (internal citation omitted).

        Plaintiff also insists that the Report “did not mention, much less credit” Plaintiff’s

testimony that she bought pepper spray for protection against Mr. Santizo-Perez and felt

“extremely nervous” around him. Objections at 7. But this misunderstands the legal standard.

While the referenced testimony would be relevant to the subjective part of the inquiry (whether

she perceived the conduct to be abusive), the Court looks to the totality of the circumstances when

assessing the objective component of the inquiry. See Tonkyro v. Sec’y, Dep’t of Veterans Affairs,

995 F.3d 828, 837 (11th Cir. 2021) (“In evaluating the objective severity of the harassment, we

look to the totality of the circumstances, including: (1) the frequency of the conduct; (2) the

severity of the conduct; (3) whether the conduct is physically threatening or humiliating, or a mere

offensive utterance; and (4) whether the conduct unreasonably interferes with the employee’s job

performance.”) (internal quotations omitted). The Report examined these factors in the context

of binding case law and properly determined that the incidents with Mr. Santizo-Perez—which

justifiably made Plaintiff feel uncomfortable—did not clear the “quite high” bar that the Eleventh

Circuit has set in considering whether conduct is sufficiently severe to constitute discrimination as

a matter of law. See Manganiello v. Town of Jupiter Inlet Colony, No. 12-80722, 2013 WL

6577377, at *7 (S.D. Fla. Dec. 16, 2013).

        Plaintiff’s third objection is that the harassment was “aggravat[ed] . . . by failing to conduct

an investigation when reported.” Rep. at 2, 8-9. While Plaintiff asserts that the “failure to



                                                 Page 4 of 7
investigate” resulted in “expos[ing] untold numbers of women and girls to the prying eyes of [Mr.]

Santizo-Perez[,]” Objections at 9, there is no evidence of that in the record, nor, as explained

above, is there any evidence that Plaintiff knew about or was affected by Mr. Santizo-Perez’s

alleged criminal conduct.     Moreover, because there is no stand-alone claim for failure to

investigate, this objection fails to raise any relevant arguments to the Report’s analysis and

conclusions.

       Finally, Plaintiff argues that the Report erred in rejecting Plaintiff’s second claim for

unlawful retaliation. Plaintiff claimed that she complained to her superiors about Mr. Santizo-

Perez, but those complaints went unaddressed, and when Mr. Santizo-Perez was arrested over a

year later, Defendant fired Plaintiff to cover up its failure to investigate her complaints. See

Compl. ¶¶ 26-29. A plaintiff can show that she was unlawfully retaliated against because of

protected conduct by showing “close temporal proximity between the statutorily protected activity

and the adverse employment action.” Thomas v. Cooper Lighting, Inc., 506 F.3d 1361, 1364 (11th

Cir. 2007). But because the protected expression—Plaintiff’s complaining about Mr. Santizo-

Perez to Ms. Rodriguez—occurred more than a year before Plaintiff’s termination, the Report

concluded that Plaintiff did not establish temporal proximity. Rep. at 13-14. Plaintiff believes the

Report erred by considering “solely the elapsed time from the report of sexual harassment from

the termination” instead of “an alternative theory of causation where the arrest of Mr. Santizo-

Perez provided the motivation for the termination[,]” which, according to Plaintiff, reflects “very

close temporal proximity.” Objections at 10.

       There are two untruths told by Plaintiff here. While Plaintiff insists that Magistrate Judge

Strauss “did not credit VELASQUEZ’s testimony that she had informed Kathy Rodriguez” of

these actions, Objections at 8, the Report states plainly that such testimony was credited. Rep. at



                                            Page 5 of 7
13 (“[B]ecause the parties dispute whether Plaintiff complained to Rodriguez – the Court must

resolve the factual dispute in Plaintiff’s favor as she is the non-movant.”). And the Report did

consider Plaintiff’s “alternate theory of causation,” and accurately noted that Plaintiff had failed

to provide a single case to support her contention that the relevant date to compare can be a date

other than that on which the protected expression occurred. Rep. at 14.

       More importantly, as the Report notes, Plaintiff has provided no evidence that the

revelations regarding Mr. Santizo-Perez played any role in Defendant’s decision to terminate

Plaintiff’s employment.     Nor has Plaintiff proffered any evidence to counter the evidence

submitted by Defendant that she was terminated due to multiple workplace incidents. It is one

thing to have a theory, and it is quite another to support that theory with evidence, as is necessary

to defeat a motion for summary judgment. Magistrate Judge Strauss credited Plaintiff’s testimony

and correctly concluded that it was insufficient to raise a genuine dispute of material fact. See

Johnson v. Washington Metro. Transit Auth., 883 F.2d 125, 128 (D.C. Cir. 1989) (“The removal

of a factual question from the jury is most likely when a plaintiff’s claim is supported solely by

the plaintiff’s own self-serving testimony [and] unsupported by corroborating evidence[.]”); Rural

Int’l Bank Ltd. v. Key Fin. Inv. Grp. LLC, No. 16-22280, 2017 WL 5891463, at *5 (S.D. Fla. Oct.

24, 2017) (“[A] party’s uncorroborated self-serving testimony cannot prevent summary judgment,

particularly if the overwhelming documentary evidence supports the opposite scenario.”) (quoting

Vinewood Capital, LLC v. Dar Al-Maal Al-Islami Tr., 541 F. App’x 443, 447 (5th Cir. 2013)); In

re Trasylol Prod. Liab. Litig., No. 08–1928, 2010 WL 6098570, at *8 (S.D. Fla. Mar. 8, 2010)

(“Plaintiff provides no legal basis for the proposition that a plaintiff’s self-serving testimony is

sufficient to counter record evidence so as to create a triable issue of fact precluding summary

judgment.”). Thus, Defendant has shown that it is entitled to summary judgment.



                                            Page 6 of 7
                               CONCLUSION

For the foregoing reasons, it is hereby ORDERED AND ADJUDGED as follows:

1. The Report [ECF No. 49] is AFFIRMED AND ADOPTED.

2. Defendant’s Motion for Summary Judgment [ECF No. 28] is GRANTED. Pursuant

   to Rule 58 of the Federal Rules of Civil Procedure, final judgment will be entered by

   separate order.

3. The Clerk is directed to CLOSE this case and any pending motions are DENIED AS

   MOOT.

DONE AND ORDERED in Fort Lauderdale, Florida this 18th day of June, 2021.




                                           _________________________________
                                           RODOLFO A. RUIZ II
                                           UNITED STATES DISTRICT JUDGE




                                  Page 7 of 7
